Citation Nr: 0838096	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  04-09 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a monthly apportionment of the veteran's 
Department of Veterans Affairs (VA) disability benefits in 
excess of the current $300, on behalf of the veteran's 
children in the appellant's custody.   

[The issues regarding effective dates of the veteran's VA 
benefits are addressed in a separate decision issued by the 
Board.]


REPRESENTATION

Veteran represented by:  Disabled American Veterans
Appellant is unrepresented



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to July 1992.  
The appellant is the custodian of the veteran's dependent 
children.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California that denied the appellant's claim for an increased 
apportionment of the veteran's VA benefits.  

In her August 2003 notice of disagreement, the appellant 
requested a personal hearing.  In her March 2004 substantive 
appeal, the appellant indicated that she did not want a 
hearing before a member of the Board.  In a statement 
received in October 2004, the appellant stated that she did 
not want to be scheduled for a hearing.  Therefore, her 
hearing request is withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant and/or the veteran if further action is required.


REMAND

Of record is a VA FORM 21-22 APPOINTMENT OF VETERANS SERVICE 
ORGANIZATION AS CLAIMANT'S REPRESENTATIVE, signed by the 
appellant and dated in March 2004.  In that document, the 
appellant sought to appoint United States Congressman Doug 
Ose as her representative.  

In an October 2004 letter, the appellant requested that VA 
send all relevant correspondence to her representative.  

Also of record is a letter VA sent to the appellant in May 
2004 and a July 2005 supplemental statement of the case 
(SSOC) with an accompanying letter.  None of these documents 
indicate that the appellant is represented in this matter.  
Furthermore, there is no indication that the appellant has 
contacted Mr. Ose or that Mr. Ose has agreed to represent 
her.  

It is important for the appellant to understand that VA FORM 
21-22 is not the proper form to appoint an individual as a 
representative.  On Remand, the appellant should be sent a 
letter explaining the above and she should be provided with a 
copy of VA FORM 21-22a APPOINTMENT OF AN INDIVIDUAL AS 
CLAIMANT'S REPRESENTATIVE as well as another copy of VA FORM 
21-22.    

Beyond the above, the financial information contained in the 
claims file is not current.  Hence, on Remand, VA should 
contact both parties and request current financial 
information of the type needed to adjudicate an apportionment 
claim.  

Finally, 38 C.F.R. § 19.102 requires that upon receipt of a 
substantive appeal filed in a simultaneously contested claim, 
the content of the substantive appeal will be furnished to 
the other contesting party to the extent that it contains 
information which could directly affect the payment or 
potential payment of the benefit which is the subject of the 
contested claim.  A review of the claims file does not reveal 
that this has been accomplished; hence this should be 
accomplished on Remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter explaining 
that her VA FORM 21-22 dated in March 2004 
was ineffective to appoint an individual 
as her representative in this matter; 
include with that letter, a VA FORM 21-22a 
APPOINTMENT OF INDIVIDUAL AS CLAIMANT'S 
REPRESENTATIVE and inform her that the 
form must be signed by the individual that 
she seeks to appoint as her representative 
in this matter; also include with that 
letter, another VA FORM 21-22 and inform 
the appellant that she may still appoint a 
service organization as her 
representative.  

2.  Send the appellant a letter requesting 
current financial and other information 
necessary to adjudicate a claim for an 
apportionment increase.  

3.  Send the veteran a letter informing 
him of the content of the appellant's 
March 2004 substantive appeal to the 
extent of information in that substantive 
appeal which could directly affect the 
payment or potential payment of the 
benefit which is the subject of the 
simultaneously contested claim.  

4.  Send the veteran a letter requesting 
current information necessary to 
adjudicate a claim for an apportionment 
increase.  

5.  After allowing for an appropriate time 
to respond to the above, readjudicate the 
matter on appeal and provide the 
appellant, the veteran, and any 
representative(s), a supplemental 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




